Citation Nr: 1737304	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), from August 1, 2008 to January 8, 2012.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to November 15, 2002.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service-connection for PTSD and assigned a 30 percent evaluation effective November 15, 2002.  

In a subsequent decision, the RO increased the disability rating for PTSD to 70 percent, effective March 10, 2011.

In a May 2015 decision, the Board, in relevant part, granted an initial disability rating of 70 percent but no higher for PTSD from November 15, 2002 and denied an effective date prior to November 15, 2002 for the grant of service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2016 Order, the Court partially vacated the May 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In a September 2016 decision, the Board found that an effective date of March 14, 1985 for the grant of service connection for PTSD was warranted.  The Board also remanded the issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU for further development.

In an October 2016 rating decision, the RO implemented the Board's grant of an effective date for the award of service connection for PTSD back to March 14, 1985, and assigned a 30 percent disability rating from that date until November 15, 2002.  The Veteran submitted a Notice of Disagreement in March 2017, contesting the 30 percent evaluation assigned for PTSD from March 14, 1985 to November 14, 2002. 

In a June 2016 brief, the Veteran's representative indicated that the Veteran wished to withdraw his claim of entitlement to a schedular rating in excess of 70 percent for PTSD from November 15, 2002 to July 31, 2008, and only wanted to pursue entitlement to a total rating (100 percent for PTSD or TDIU) from August 1, 2008 onward.  In a subsequent July 2017 filing, the Veteran's attorney submitted a brief indicating that the Veteran was satisfied with the combined 100 percent schedular rating from in place from January 9, 2012 to the present, and was therefore satisfied with the schedular rating assigned for PTSD from that date.  There therefore remains no conflict or controversy with regard to the issue of entitlement to a disability rating in excess of 70 percent for service-connected PTSD from January 9, 2012.   

The issue of entitlement to a disability rating in excess of 30 percent for service-connected PTSD prior to November 15, 2002 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability has been productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; it has not been of such severity as would result in total occupational and social impairment; psychomotor manifestations such as hand tremors are contemplated by the rating schedule.

2.   From August 1, 2008, the Veteran met the schedular numeric criteria for an award of TDIU and, when resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran is precluded from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience as a result of the combined effect of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD from August 1, 2008 to January 8, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met from August 1, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

In written briefs dated June 2016 and July 2017, the Veteran's attorney was clear and unambiguous that the issue of the appropriate disability rating assigned since August 1, 2008 to January 9, 2012 would be a grant of a total rating - 100 percent schedular OR TDIU - would satisfy the appeal.  As addressed below, the Board grants the TDIU benefit for the time period requested and this decision fully satisfies the benefits requested since August 1, 2008.  As such, any potential VCAA errors are rendered moot and a discussion of VCAA or prior remand directive compliance is not necessary.  

II. Claim for Increased Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's service-connected PTSD currently has an evaluation of 70 percent under Diagnostic Code 9411 and the criteria of 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, during the period for which the rating remains on appeal, from August 1, 2008 to January 8, 2012.

Under the General Rating Formula for Mental Disorders, a 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was first certified to the Board in 2013 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  
A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV); see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  Per the DSM-IV, a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the evaluation assigned is to be based on all the evidence that bears on occupational and social impairment. Id; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he is entitled to a 100 percent schedular rating from August 1, 2008, the day after he retired, onward.  While his service-connected PTSD has not been assigned a 100 percent disability rating at any point, the Veteran voiced satisfaction with the current 70 percent evaluation from January 9, 2012 onward, as his combined schedular rating increased to 100 percent as of that date.  The claim for an evaluation in excess of 70 percent from January 9, 2012 has therefore been withdrawn.

In a February 2013 statement, the Veteran's wife reported that from his discharge from the Army, alcoholism, almost daily volatile temper eruptions, paranoia, and severe trust issues became a way of life for the Veteran; that he needed a daily fix of a bottle of vodka or whiskey to dull his combat memories; that his erratic mood changes caused her to wonder if the Veteran had a brain tumor; that the Veteran felt that everyone was out to get him when they left the house, which led to unpredictable outbursts of temper; that while driving, something would trigger him and he would begin driving erratically and dangerously; that she never knew what kind of mood the Veteran would come home from work with; that the Veteran believed co-workers were taunting him and purposely startling him; that she would get worried he had assaulted a co-worker if he was late getting home from work; that the Veteran does not feel like he deserves to be happy and does not want others to be happy either; that he had ruined family and neighborhood social gatherings by getting jealous and storming out, episodes that were sometimes followed by verbal and physical abuse; that they could not afford for him to take time off of work to see a psychiatrist or therapist; and that divorce crossed her mind but she loved him and knew he needed their family.  The Veteran's wife reported that she is more understanding now, and encourages him to continue mental health therapy. She closely monitors his activities and has become his coping device to keep PTSD symptoms at bay as much as possible and that she feels the Veteran begins each day afraid of what it might bring and he relies on her to keep things on an even keel for him as much as possible.  She reported that they still confront many issues.  She indicated that the Veteran becomes anxious when dealing with a situation that requires verbal give and take; that the Veteran does not use the telephone; that restaurants must have low noise or music and that the Veteran sits facing the entrance; that the Veteran has anxiety and tremors in a person to person situation; that the Veteran avoids large crowds and noisy environments; that the Veteran has road rage, difficulty feeling and expressing emotions, and does not hug; that the Veteran has little desire to maintain contact with his relatives (he had 11 siblings) and that he recently said he never feels love until he sees his grandchildren; that the Veteran has issues with trust and will frequently say that someone did something on purpose; that the Veteran is triggered by helicopter noise and has flashbacks and nightmares; that the Veteran has trouble with sleep (naps two or three times during the day), memory (forgets what she tells him they have to do from one day to another) and thought process (sometimes illogical and contradictory); and that because of all these issues, it is difficult to find activities the Veteran can enjoy outside the home such that he likes to spend time at home where no one will judge him. The Veteran's wife also reports that she is the one to initiate conversation, that the Veteran has no network of friends, and that she makes sure he is dressed appropriately and maintains proper hygiene.  See Statement from H.W.

The evidence in this case is voluminous, and consists of VA and private treatment records from the Vet Center, as well as several VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Although pertaining to the years leading up to the beginning of the period remaining on appeal, August 1, 2008, such evidence is found to speak to the progression and functional impact of the Veteran's PTSD, and is therefore relevant and will be discussed below.

A Vet Center intake form was completed in November 2006.  In pertinent part, the Veteran reported experiencing many combat related nightmares; experiencing intrusive memories related to his combat experiences; feeling guilty about surviving; experiencing exaggerated startle response; having some onset insomnia; feeling insecure and too confined and anxious in crowds; having a history of anger explosions; feeling like he does not fit in in most places and avoiding most social settings/isolating with his wife; and avoiding things that remind him of explosions and combat.  The Veteran indicated that he had been married since 1967 and had had three jobs since he left service.  He denied having real friends and reported anxiety-type reactions when he gets stressed.  The Veteran denied current or past suicidal or homicidal ideation.  Mental status evaluation revealed that he was neat; anxious; of average intelligence; had appropriate speech; was oriented to time, place and person; had normal memory function; appropriate affect; tense motor activity; and fair judgment.  There was no evidence of a thought disorder.  Sleep disturbance was noted.  The assessment was chronic PTSD and it was noted he had some family support that he seemed to use on occasion. 

The Veteran underwent a VA mental health psychiatry initial evaluation in November 2006, at which time it was noted he had been referred by a Vet Center counselor.  In pertinent part, the Veteran reported symptomatology following his return from Vietnam and indicated that his anxiety and associated shaking/tremors had worsened.  For the last two years, he had stopped watching explosions on television and had learned to cope with his symptoms, like his wife waking him up when he moans and groans before he goes into a dream, which had been helpful.  The Veteran indicated that the last two years had been good and that the dreams were occasional.  He continued to have flashbacks when it rained or when he smells something burnt or hears loud noises.  He also had survival guilt.  Sometimes, something triggers the flashbacks and he becomes anxious and agitated. The Veteran was able to distract himself for five or 10 minutes by talking to his wife or by doing something else.  The Veteran indicated that his relationship with his wife had improved and they had both decided not to fight, though he occasionally raised his voice at her.  The examiner noted that the Veteran did not report feeling down, that he had good appetite, that he slept well most of the time, and that he had desires and good motivation.  It was also noted that the Veteran had never been treated for any emotional problems.  The Veteran reported that he had been married for over 40 years and had four grown children and four grandchildren and had a good family. 

Mental status examination at the November 2006 evaluation revealed that the Veteran was casually dressed and well groomed.  He was cooperative, made good eye contact, and was polite.  Mild hand tremors were noted.  Affect was appropriate, mood was anxious, speech was coherent and normal in rate and volume, thought process was organized, and thought content met the criteria for PTSD (flashbacks triggered by rain and loud noises; avoidance; anxious in crowded places).  It was noted that church had helped the Veteran to cope with his bad temper, that dreams were occasional, and that he was distressed by flashbacks, which made him anxious and was distressing to him.  There were no symptoms of depression and no suicidal or homicidal thoughts.  Cognitively, the Veteran was alert and oriented to time, place and person.  Memory was intact and his concentration/attention span, insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was provided and a GAF range of 55-60 was provided.  The Veteran was started on medication for anxiety and flashbacks. 

The Veteran was seen by VA for medication management in December 2006, at which time he noted improvement, to include being calmer and being able to ignore things at work that used to bother him.  He also noted having more patience and tolerance.  It was noted that he did not report dreams, that he was not bothered by intrusive thoughts, and that he avoided crowded places out of habit.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression. There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair. An Axis I diagnosis of chronic PTSD was provided and a GAF range of 55-60 was provided. 

 A December 2006 record from the Vet Center documents that the Veteran talked about an anger situation at his work that was very close to including him in violence.  He and the counselor also discussed how his hyperarousal has consequences even when he is in church.  In another December 2006 record, it was noted that the Veteran attended his first PTSD group and was able to participate even though he appeared a bit anxious. 

The Veteran was seen by VA in March 2007 for medication management.  The Veteran reported shaking of the hands at church and work, but indicated he did not get anxious in church.  It was noted that it was not clear if the shaking was associated with anxiety or other causes.  The Veteran indicated that he continued to feel calm on medication with more patience and tolerance and the ability to ignore things that used to bother him.  He reported dreaming and talking out loud in his sleep, which had happened twice.  He did not remember and was told by his wife.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was blunted, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF range of 55-60 was provided. 

The Veteran was seen by VA in April 2007 for medication management.  He reported an increased dose of medication, which had helped with anxiety.  It was also noted that his hand tremors had improved.  The Veteran reported that even other people had noticed the way he presented himself in situations, and he did not rush like he used to before.  Due to working a full time job, the Veteran was not able to attend PTSD group.  He was thinking of retiring in January 2008.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was blunted, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF range of 55-60 was provided. 

The Veteran was seen by VA in October 2007 for medication management.  He reported having tremors at work when he is rushed to meet deadlines or in church when he is giving communion.  He stated that the tremors were noticeable.  Most of the time, tremors were associated with anxiety.  The Veteran reported that he was driving to Atlanta that weekend to visit his grandchildren, who made him happy.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF range of 55-60 was provided. 

The Veteran was seen by VA in December 2007 for medication management.  He reported deciding to take retirement in August 2008.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided. 

The Veteran was seen by VA in February 2008 for medication management.  He reported that the medication prescribed to cope with anxiety in crowds had also helped with his tremors, which were gone.  The Veteran also reported that he had recently attended a group meeting at the Vet Center and was walking to his car when he saw a Vietnamese-looking man walking on the street, which triggered a physiologic reaction of anxiety and also caused the Veteran to become confused, distracted, and unable to focus on the road.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized. In terms of thought content, it was noted that the Veteran was coping well with anxiety medications.  There were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided. 

The Veteran was seen by VA for an annual review of his mental health comprehensive treatment plan in April 2008, at which time an Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided. 

The Veteran was seen by VA in May 2008 for medication management.  He reported that his right hand tremors had improved significantly and that medication had helped with anxiety and intrusive thoughts.  It was noted that during the summer, his grandchildren would be coming to spend two months with him. Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite. Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized. In terms of thought content, it was noted that the Veteran was coping well with anxiety medications.  There were no symptoms of depression.  There were also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided. 

The Veteran attended group treatment at the Vet Center between August 2008 and October 2008. 

The Veteran was seen by VA in November 2008 for medication management.  He reported that he had retired in August 2008 and that he was keeping himself busy by playing with his grandchildren while his wife was babysitting them.  His grandchildren reportedly made him happy.  The Veteran also reported medications had helped with anxiety, irritability and depression.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  In terms of thought content, it was noted that the Veteran was coping well with anxiety medications.  There were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided. 

The Veteran attended group treatment at the Vet Center between December 2008 and February 2009. 

The Veteran was seen by VA in February 2009 for medication management.  He reported anxiety with worsening of tremors when he is around people at the church.  He was requesting to be put back on a specific medication that had helped with anxiety and tremors in the past.  The Veteran indicated he usually kept himself busy at home.  Mental status examination revealed that he was casually dressed and well groomed. He was cooperative, made good eye contact, and was very polite. Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was improvement of thought content and there were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 55 was provided. 

The Veteran attended group treatment at the Vet Center in March 2009, April 2009, and May 2009. 

The Veteran was seen by VA in May 2009 for medication management and supportive therapy.  He reported that he is able to cope with anxiety on the days he is busy.  Other days, when he is not occupied, he is bothered by anxiety-provoking thoughts.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 65 was provided. 

The Veteran attended group treatment at the Vet Center between June 2009 and October 2009. 

The Veteran was seen by VA in November 2009 for medication management and supportive therapy.  He was accompanied by his wife and at his request, his wife was present during the meeting.  The Veteran's wife reported that she had retired and was home more now and had noticed the Veteran getting anxious, being irritable, and often becoming tearful over conversations about Vietnam.  He had survival guilt and talked about a friend who was killed there as if it had just happened.  It was also noted that his tremors were worse when he was anxious.  The Veteran's wife became tearful when she was explaining his behavior.  The Veteran reported that PTSD group had helped, but also brought up memories that can last for a whole day, though memories also popped up when he was alone doing nothing.  It was noted that due to the above symptoms of PTSD, the Veteran was unemployable (though this appears to be reported by the Veteran, not an assessment by the examiner).  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  Symptoms of PTSD and secondary depression were noted in reference to thought content.  There were no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 50 was provided.  A plan was stated to continue with medication and to encourage the Veteran to practice relaxation technique.  It was noted that the Veteran was shown a relaxation technique, which helped him with anxiety and tremors.

The Veteran attended group treatment at the Vet Center in November 2009 and December 2009. 

The Veteran was seen by VA in January 2010 for medication management.  He reported being more relaxed now as the work stress was not there.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  Symptoms of PTSD and mild secondary depression were noted in reference to thought content.  There were no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 50 was provided. 

The Veteran attended group treatment at the Vet Center in January 2010 and February 2010. 

The Veteran was seen by VA in May 2010 for medication management.  He reported coping with symptoms of PTSD by avoidance, to include avoiding conversations and watching war related movies.  Axis I diagnoses of chronic PTSD and secondary depression were made and a GAF score of 50 was assigned. 

The Veteran underwent a VA initial evaluation for PTSD examination in August 2010, at which time his claims folder and medical records were reviewed.  The Veteran reported that he was receiving psychiatric care at the VA and that he attended group treatment at the Vet Center.  He indicated that he experienced depression if he talks about Vietnam or if someone gets him angry.  The Veteran reported that in the last year, he had had trouble with shaking, which was evident in the session.  He stated that the shaking had been severe at times.  The Veteran reported that he maintained contact with his seven sisters and four brothers.  He indicated that he had been married to a Korean woman for about two to three years, but had divorced.  The Veteran had been married to his second wife since 1967 and that they had had their ups and downs and that he was surprised she had not left due to his anger.  The Veteran and his wife had four children, who were all grown.  He related to that had interacted well with his children.  The Veteran noted an incident when his son complained that his lunch money was being taken and the Veteran reportedly called the boy who took his son's money and approached him with a ball bat, but he denied hitting the boy and said he was never arrested for this incident.  The Veteran denied any other violent incidents, but did report experiencing road rage.  The Veteran noted that he had some friends, but that he avoided groups of people.  He did not report engaging in leisure pursuits. 

Mental status evaluation at the August 2010 examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative and friendly with normal affect, anxious mood, and intact attention.  The Veteran was oriented to person, time and place and thought process and content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  In terms of judgment, the Veteran understood the outcome of his behavior.  Intelligence was average and the Veteran understood that he had a problem.  The Veteran denied sleep impairment, panic attacks, and suicidal or homicidal thoughts.  He was able to interpret proverbs appropriately.  The extent of his impulse control was noted to be poor, but there were no episodes of violence.  The Veteran reported that his anger was easily triggered and noted that it was very difficult for him to control his anger and irritability.  He stated that he had not been violent, but had come close at times.  The examiner noted that the Veteran was able to maintain minimum personal hygiene and that there were no problems with activities of daily living.  Remote and recent memory was normal and immediate memory was mildly impaired.  The examiner noted that remote memory was intact as the Veteran was able to recall events from the past.  Possible immediate memory deficits were evident based on his ability to repeat back only four digits on a digits forward task.  On a brief word learning task, the Veteran correctly remembered three of three words, suggesting an intact short term memory. 

The August 2010 VA examiner specifically reported that the Veteran had several PTSD symptoms.  He had persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, to include efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and sense of foreshortened future.  He also had persistent symptoms of increased arousal, to include irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The onset of symptoms was chronic.

The Veteran reported that his recollections of what happened in service occur "in a flash.  Like if I head a helicopter fly overhead."  He stated he had recollections of his trauma "several times a week, maybe more," and that he had dreams of his traumatic experiences "lately not as often since I'm on medication."  The Veteran reported that he "sometimes" has felt back in the situation since leaving Vietnam and that he gets very upset when reminded about what happened.  He noted that he got upset about his Vietnam traumas "about every other week or sometimes twice a week."  He reported that in the last year, he had trouble with shaking, severe at times, which the examiner noted was evident at the time of the examination.  The examiner reported that the Veteran showed severe physical shaking, which the Veteran reported occurred when thinking about Vietnam.  The Veteran reported that he made efforts to not think about what happened in service and that he avoided war-related material like war movies and listening to information on current wars.  He remembered what happened vividly and had lost interest in some activities, especially those involving groups of people.  The Veteran did continue doing things with his wife and reported feeling detached from his brother, but not other family members.  He stated that he was able to have loving feelings toward his wife and grandchildren.  The Veteran also reported that he was surprised to have lived as long as he had and that he believed at times that he would not be able to control his anger and that his future would be negatively impacted.  The Veteran did not report current sleep problems or problems with concentration, but did reported severe irritability and outbursts of anger.  He also reported "I've been on guard at all times" and that "I jump like if I hear explosions.  If someone scares me I jump."  He stated that his exaggerated startle response is moderate to severe. 

The Veteran reported that all of his PTSD symptoms had been chronic since he left service and that his recollections of what happened "used to be all the time and now its several times a week."  His dreams had reportedly decreased on medication. When exposed to trauma cues, he tried to go for a walk.  The Veteran reportedly got upset about his Vietnam traumas between twice a week to every other week.  His shaking had been chronic and had reportedly worsened over the last 15 years.  The Veteran had made continuous efforts to avoid conversations about Vietnam.  The Veteran also reported that he can be symptom free for hours at a time, but had trouble going a whole day without symptoms.  It was also noted that irritability and anger had been associated with stress in his marriage at times. 

An Axis I diagnosis of PTSD was made during the August 2010 VA examination and a GAF score of 51 was assigned.  The examiner noted that the Veteran's records, test results and the results of a structured interview suggest the present of moderate PTSD.  It was also noted that the Veteran was retired and tended to display social isolation except with close family members like his wife.  It was also noted that the Veteran had some secondary depressive symptoms.  The examiner reported that there was not total occupational and social impairment due to PTSD signs and symptoms, but that PTSD signs and symptoms resulted in deficiencies in judgment (irritability has been associated with making poor judgment calls such as taking a baseball bat and confronting one of his son's peers; Veteran reported having a hard time controlling his anger and had nearly been involved in some physical altercations); thinking (symptoms had been associated with avoiding groups of people and some social isolation; exhibited hypervigilance and an exaggerated startle response); family relations (irritability and anger problems had been associated with arguments with his wife; nonetheless, he had been able to stay married for a long period of time); and mood (experienced significant irritability, anger, and some secondary depression based on PTSD symptoms).  It was further noted that the Veteran had been able to work and did not report that his PTSD symptoms had had a significant impact on his work productivity. 

The Veteran was seen by VA for mental health intake in September 2010 with a chief complaint of PTSD symptoms.  He reported having had PTSD associated symptoms that had worsened in severity as the years have passed.  Also significant was the Veteran's anxiety and "shaking a lot" in situations that make him uncomfortable.  He indicated that he could vividly remember many events that traumatized him during his tour of duty in Vietnam 34 years ago.  The Veteran also noted re-experiencing war-related events, flashbacks during the day, and chronic nightmares.  He noted that nightmares occur in "waves," sometimes more severe, sometimes not as severe.  When they are occurring his sleep is impaired, with awakening four to five times being common for him.  The Veteran also reported significant depressive symptoms, to include "feeling sad almost all the time," excessive guilt, self-blame, and low self-esteem.  The Veteran rarely enjoyed activities that he once did years ago.  He will isolate to his home, rather than socializing with others or participate in activities.  Two things that he mildly enjoyed were gardening and spending time with his grandchildren.  In both cases, while he does enjoy them, he admitted that he did not enjoy them nearly as much as he used to.  The Veteran denied impairment of concentration and loss of appetite. He noted that his energy was less, about 5/10 at its best.  The Veteran also denied suicidality and homicidality.  While he described himself as chronically "sad," he also noted periods of irritability and feeling "in a rage" for the moment.  The Veteran also reported having severe anxiety at times.  He felt that the anxiety symptoms are related to the PTSD symptoms in that they will often co-occur.  For example, if the Veteran was in a room or exposed to a gathering with many people, he "gets nervous, gets the shakes" and has difficulty "calming himself."  He felt that "something could happen," and the more people that are around him, the worse the anxiety gets.  The Veteran reported avoiding going to Wal-Marts or large stores during busy hours, and going at times when they are less crowded.  The Veteran denied having obsessional or compulsive symptoms and experiencing auditory or visual hallucinations.  The Veteran also denied ever being manic or having a panic attack.  However, he did describe feeling so overwhelmed with anxiety that he needs to leave the area or situation.  These feelings reportedly came without chest pain, shortness of breath, derealization, depersonalization, or feelings of doom or that he may die.  The Veteran reported being married for approximately 33 years. 

Mental status examination in September 2010 revealed that the Veteran was affable and cooperative on interview.  He was well groomed and appropriately dressed. His mood was described as "sad," "depressed," and "irritable at times."  Affect was blunted to flat.  Thought process was linear and logical.  Thought content was devoid of hallucinations or delusions.  The Veteran was cooperative during the interview and had good insight. Judgement appeared good and impulsivity was described as minimal, well-controlled, and without evidence of irrational behavior. Axis I diagnoses of major depressive disorder, PTSD, and anxiety disorder, not otherwise specified, were made and a GAF score of 50 was assigned. 

The Veteran was seen by VA in November 2010 for medication management and supportive therapy.  He reported worsening of tremors affecting functioning, to include being unable to hold a telephone, eat with a spoon, or hold a cup for communion at his church.  The Veteran indicated that the tremors were not always associated with anxiety, but that anxiety made them worse.  Mental status examination revealed that he was casually dressed and cooperative with reactive affect and anxious mood.  His speech was coherent.  There were no suicidal or homicidal thoughts.  Axis I diagnoses of chronic PTSD and secondary depression were provided.

The Veteran was seen by VA in January 2011 for medication management.  He reported occasional nightmares, triggered by watching television shows or news that involved death/killing.  The Veteran indicated that he had recently woken up in the middle of night with sweating and anxiety after having a nightmare.  He also reported that he continued to have anger usually triggered while driving on the road and somebody cutting in front of him.  Mental status examination revealed that he was casually dressed and cooperative with reactive affect and anxious mood.  His speech was coherent.  There were no suicidal or homicidal thoughts.  An Axis I diagnosis of chronic PTSD was provided.

The Veteran was seen by VA in February 2011 for medication management and supportive therapy.  He reported having a nightmare about a week and half prior that resulted in him putting his hands around his wife's neck and waking up from sleep when she screamed.  The Veteran indicated that he was afraid to sleep in the same bed, but will anyway.  Mental status examination revealed that he was casually dressed and cooperative with reactive affect and anxious mood. His speech was coherent.  There were no suicidal or homicidal thoughts.  An Axis I diagnosis of chronic PTSD was provided.

Records from the Vet Center submitted by the Veteran reveal that he attended Friday morning open PTSD group treatment between April 2010 and February 2011. 

VA treatment records dated since March 10, 2011, reveal that the Veteran reported the following symptoms or problems associated with his PTSD: nightmares; anger; nervousness; anxiety; depression; feelings of panic; shaking/tremors; road rage; lack of motivation, energy and enthusiasm; flashbacks/intrusive thoughts/repeated disturbing memories, thoughts or images; re-experiencing/suddenly acting or feeling as if a stressful military experience from the past were happening again (as if he was reliving it); feeling very upset when something reminded him of a stressful military experience from the past; having physical reactions (e.g., heart pounding, trouble breathing, sweating) when something reminded him of a stressful military experience from the past; avoidance, to include thinking or talking about a stressful military experience, avoiding having feelings related to the stressful military experience, and avoiding activities and situations because they reminded him of a stressful military experience from the past; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for those close to him; a sense of foreshortened future; impaired sleep (both falling and staying asleep); irritability and outbursts of anger; difficulty concentrating; being super alert, watchful or on guard; and feeling jumpy or easily startled.  See VA mental health social work and psychiatry notes.

Mental status examinations conducted by VA dated since March 10, 2011, reveal that the Veteran was casually dressed, cooperative, had reactive affect, anxious and euthymic mood, coherent speech, and was coping well with routine.  No GAF scores were assigned in conjunction with the individual treatment the Veteran received at VA.  In a June 2012 VA treatment record, the Veteran reported that vague suicidal thoughts cross his mind, but he denied intention/plan and reported that thinking about his children and grandchildren distracts him and puts him in a positive mood.  In other treatment records, dated prior to and after the June 2012 record, the Veteran consistently denied suicidal or homicidal ideation.  It was also consistently determined that the Veteran was not an imminent danger to himself or others.  See VA mental health social work and psychiatry notes.

Records from the Vet Center submitted by the Veteran reveal that he attended Friday morning open PTSD group treatment between March 2011 and December 2013. 

The Veteran underwent a review PTSD Disability Benefits Questionnaire (DBQ) in June 2012, at which time an Axis I diagnosis of PTSD was provided and a GAF score of 52 was assigned in view that the Veteran's continuing moderate symptoms of PTSD. The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner reported reviewing the Veteran's claims folder and noted that the Veteran was still retired.  It was noted that since his last examination in August 2010, the Veteran continued with psychiatric treatment about every three months, attended group therapy at the Vet Center regularly, and was on medication.  There were no occupational or educational accomplishments since the last examination, no legal history, and no sentinel events since the last examination.  The Veteran denied the use or abuse of alcohol, tobacco, or illegal substances.  The examiner reported that the Veteran persistently re-experienced the traumatic event in recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring, to include a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, to include efforts to avoid thoughts, feelings, or conversations associated with the trauma; feeling of detachment or estrangement from others; restricted range of affect; and sense of foreshortened future.  He also had persistent symptoms of increased arousal, to include difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner reported that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Symptoms exhibited by the Veteran at the time of the June 2012 VA examination included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establishing and maintain effective relationships; and neglect of personal appearance and hygiene.  The examiner noted that the Veteran was retired and tended to display social isolation except with close family members like his wife.  It was also noted that the Veteran continued to experience significant irritability, anger, and some secondary depression based on his PTSD symptoms. 

In a July 2012 VA treatment record, the Veteran reported having six grandchildren, having good family relationships, and really appreciating his family, meaning his kids and grandkids.  In a November 2012 VA treatment record, the Veteran talked about blessings in his life and his family and especially talked about his 10 year old grandson who was a joy.  The Veteran talked about spending time with him and building things.  In a December 2012 VA treatment record, the Veteran talked about having a wonderful Christmas with his grandkids and family.  He talked about a recent experience with a neighbor who shoveled snow in the Veteran's driveway, nearly blocking it.  The Veteran indicated that he chose to do the right thing and not get angry or confront the neighbor, even though this neighbor has been "un-neighborly" in the past.  In a July 2013 VA treatment record, the Veteran reported just returning from a cruise with his entire family and that he was looking forward to a visit from his grandson, who was staying with him before school started.  In a November 2013 VA treatment record, the Veteran reported that he had just returned from going to Georgia to help his daughter with her newborn twins. 

In a May 2014 document, Dr. M.L.C. reports having reviewed the Veteran's medical record, service record, and ancillary information regarding the Veteran, which was done in preparation for a diagnostic interview on April 21, 2014, with the Veteran and his wife.  In pertinent part, Dr. C. reported that the Veteran had suffered from ongoing symptoms of PTSD that had impaired him occupationally and socially since service and had led to his inability to maintain employment.  Dr. C. also discussed how GAF scores are no longer considered valid measure of functionality in modern psychiatric medicine and had been extracted from diagnostic assessments since the publishing and utilization of the DSM-5.  It was also noted that the Veteran consistently minimized his psychiatric signs and symptoms out of fear, shame, guilty and his stoic presentation, but that nonetheless, he had severe signs and symptoms of psychiatric illness consistent with the DSM-5.  Dr. C. indicated that the Veteran's desire to reduce the shame and guilt associated with having mental illness had led to him periodically denying or minimizing his experiences, behaviors and actions of his intractable psychiatric illness.  Dr. C. noted that although the Veteran is capable of doing this for a one-hour diagnostic evaluation, he is not capable of doing this in his day-to-day life.  Dr. C. reported that statements from the Veteran and his wife describe the severity of his symptoms, to include nightmares, flashbacks, dissociation, paranoia, irritability, violence, nightmares, and reckless behavior; and that he was consistently described as volatile, dangerous, paranoid, and incapable of managing even the most basic of day-to-day interactions in any sort of social setting.  His escalated startle response and hypervigilance had caused difficulties both in his occupational setting as well as his home environment.  During work, he would have overt flashbacks, feel that his co-workers were out to harm him, and was clearly unable to separate his experiences in Vietnam from day-to-day life.  This led to problems on the job site, thoughts of violence directed towards his co-workers, difficulty with supervisors and peers, and ongoing struggles with interactions in the job site.  It was noted that the Veteran had to stop working in a steel fabrication shop in August 2008 as a result.  Dr. C. indicated that his report would detail that the Veteran's primary diagnosis since discharge had been PTSD, that he has been profoundly disabled since 1985 when he initiated treatment (if not far earlier), and has severe symptoms of anxiety, panic attacks, road rage, social isolation, and anger, which can make him a violent and unpredictable man.  Dr. C. went on to provide a summary of the medical record, which included discussion of a 2006 VA intake evaluation; a February 2008 VA progress note; and the 2010 and 2012 VA examination reports.  Dr. C. also reported reviewing the Veteran's wife's statement. 

Dr. C. conducted a two-hour interview with the Veteran.  The Veteran described his life after active duty service as marred by constant intrusive thoughts and feelings regarding his service in Vietnam.  These included all the classic signs and symptoms of PTSD. The Veteran clearly described the direct exposure to multiple traumatic experiences; had severe intrusive memories, distressing dream, psychological distress, and physiological reactivity to any exposure to situations and events associated with his active duty service.  In addition, he had extensive dissociative reactions consistent with flashbacks that affected his day-to-day functionality.  These were all associated with sounds, smells and visions of the Vietnam experiences.  The Veteran described himself as an angry, violent and aggressive man after active duty service.  He indicated that although he maintained occupational functioning after service, his fellow co-workers and supervisors were constantly on edge.  He had intrusive thoughts of killing himself, killing others, and had difficulties in controlling his behavior.  Both he and his family were concerned that he would eventually be incarcerated one day due to overt violence.  In addition, the Veteran consistently tried to avoid any cues associated with his active duty service in Vietnam.  He would not see movies, watch TV, or engage in any type of event that would even remotely suggest the Vietnam experience.  More recently, he dealt with an exacerbation in symptoms due to the Boston marathon bombing.  Due to Vietnam, he also had severe negative alterations in his mood, displaying irritability, negative beliefs about himself and others, distorted cognitions, and negative emotional state, diminished interest in activities, feelings of detachment, and the inability to experience positive emotions.  As a result of Vietnam, the Veteran also was consistently irritable, reckless, hypervigilant, had an exaggerated startle response and problems with concentration.  Dr. C. noted that this was described not only in the medical record, but also by his family, who is frightened of him and concerned for his consistently altered behavior.  The Veteran described symptoms while in Vietnam, which became extremely prominent within six months after discharge and caused him extreme social isolation, fear, paranoia, and the inability to function in a reasonable and appropriate fashion in the most basic of day-to-day situations. 

In addition to the interview, Dr. C. performed a formal mental status examination on the Veteran.  Dr. C. described his findings as follows.  The Veteran was cooperative and appropriate during interview and his speech was labile.  There were times when he was extremely angry, irritable, and threatening.  There were other times where his voice was soft and difficult to hear.  The examination had to be stopped on two occasions for the Veteran to collect himself due to tearfulness and anger.  He was agitated at times during the interview.  His mood was reported as "okay."  His affect was somewhat labile, but mostly dysphoric.  His thought content contained passive suicidal ideation without plan or intent.  He did describe episodic thoughts of killing other people, including Vietnamese, but he had no specific plan to harm an individual as his faith and religious beliefs prevented him from taking such actions.  His thought processing was circumstantial and tangential and there were paranoid themes associated with his active duty service in Vietnam.  The Veteran did not have any perceptual alterations and he appeared to be cognitively intact.  Dr. C. also noted that there was an issue brought up in the records regarding the Veteran's tremulous manifesting during periods of flashbacks, dissociation, and anger. Dr. C. reported that this was an extremely common symptom of severe anxiety and completely associated with his PTSD, and that the Veteran does not have a separate neurologic illness causing the tremor.  Axis I diagnoses of PTSD with dissociative symptoms and severe alcohol use disorder in sustained remission were made.

The Veteran retired from work as a steel fabricator in August 2008.  In December 2015, his supervisor returned a completed VA Form 21-4192 providing employment information in connection with a claim for disability benefits.  He indicated that the Veteran performed work as a steel fabricator, working 8 hours daily and 40 hours per week, and that it could not be determined how much time the Veteran lost due to disability in the 12 months leading up to his last day of employment because the company did not offer sick leave.  He indicated that concessions were not able to be made due to the nature of his work.  The supervisor's stated reason for the termination of employment was that the Veteran's diabetic neuropathy required a sedentary position, his PTSD resulted in anger management issues, and that his hearing loss was a safety issue in that the Veteran was not able to hear machinery warning beeps.  

In a January 2017 letter, the president of the company stated that the December 2015 form was filled out by the Veteran's supervisor since the mid-1990s.  He wrote that both he and the supervisor were aware of the Veteran's reasons for ending his employment.  He noted that the position as steel fabricator required 8+ hours of standing/walking daily, severely impacting the Veteran's neuropathy symptoms and the hearing loss posed danger to himself when he could not hear instructions or warning beeps of shop equipment.  He also stated that he was aware of the Veteran's PTSD difficulties affecting moods and interactions with other employees, and noted that the company did not have a sick leave policy which would have allowed him to miss work and attend counseling sessions.  Finally, he indicated that the Veteran felt that his medications affected the quality of his work and came to the decision that it was best for everyone to end his employment.

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that a disability rating in excess of the currently assigned 70 percent is not warranted for the Veteran's service-connected PTSD from August 1, 2008 to January 8, 2012.  During this time, the Veteran's PTSD manifested in hypervigilance and paranoia, nightmares, intrusive memories/flashbacks, survivor's guilt, exaggerated startle response, anxiety with occasional feelings of panic (without panic attacks), volatile temper and irritability with anger outbursts, avoidance and social impairment/isolation from all but his family, depression, road rage, loss of interest in activities, feelings of detachment, decreased energy, nervousness, a sense of foreshortened future, impaired sleep, and impaired concentration.  There was also objective evidence of impaired mood (depressed, anxious, irritable, euthymic and sad); impaired affect (blunted; flat); impaired motor activity (tense); impaired thought content (flashbacks; avoidance; anxiety in crowded places; depression); impaired sleep; impaired motivation; impaired immediate memory; and impaired impulse control.  See August 2010 and June 2012 VA examination reports; VA treatment records; Vet Center records.

The evidence of record during this time frame, however, does not reveal that the Veteran's PTSD manifested in symptoms of a comparable severity to those contemplated under a 100 percent disability rating under the Schedule for Rating Mental Disorders.  Other than Dr. C's May 2014 finding that the Veteran's thought processing was circumstantial and tangential and there were paranoid themes associated with his active duty service in Vietnam, the Veteran's thought process had previously been consistently reported as linear and logical, organized and unremarkable.  See id.  In addition, the examiner who conducted the November 2006 Vet Center intake specifically indicated that there was no evidence of a thought disorder, and there was no objective evidence that the Veteran had impaired communication, as he was able to communicate effectively while seeking treatment and during evaluations and his speech was consistently reported as appropriate, labile, coherent, and normal in rate and volume.  In addition, the Veteran denied experiencing auditory or visual hallucinations in September 2010 and his thought content was devoid of hallucinations or delusions at that time. 

The evidence of record during this time frame also does not reveal that the Veteran had disorientation to time or place or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or comparable manifestations.  Rather, the Veteran was described as being oriented to person, place, and time throughout the appellate period; he was consistently reported to be casually and appropriately dressed and clean/neatly groomed/well-groomed such that there is not objective evidence of impaired hygiene; and the August 2010 VA examiner specifically noted that that there were no problems with activities of daily living.  

The evidence additionally demonstrates that the Veteran reported varying degrees of hand tremors during the period remaining on appeal.  The Veteran reported in February 2008 that his tremors associated with anxiety were gone; in April 2008 that tremors had returned, more on the right hand, which get worse while eating; in May 2008 that the right hand tremors had improved significantly and that he can hold a cup without shaking; in February 2009 that he had anxiety with worsening tremors when around people at church (with mental status evaluation noting objective evidence of mild tremors of the hands); in November 2009 that his tremors were worse when he is anxious (reported by his spouse); at the August 2010 VA examination that in the last year he had trouble with shaking, sometimes severe, which was observed by the examiner; and in November 2010 where he reported worsening tremors affecting functioning (including making him unable to hold telephone, eat with a spoon, or hold cup of communion at church), made worse by anxiety which subsided significantly after a 5 minute relaxation exercise.  The Board has considered the severity of such shaking as reported by the Veteran, and finds that, at worst, such manifestation and functional effect is comparable to the example symptom of "near-continuous panic or depression affecting the ability to function independently," which is contemplated under a 70 percent disability rating.  According to the Mayo Clinic and Medline Plus, panic attacks may often include trembling or shaking.  As panic attacks are specifically listed among those examples given for evaluating mental disorders, the Veteran's described hand tremors that are worse when anxious may be considered by analogy.  See Mauerhan, 16 Vet. App. 436.

The Board acknowledges the Veteran has exhibited some mild memory loss during the appellate period, which is corroborated by his wife's report that he forgets what she tells him they have to do from one day to another.  The Veteran has never asserted, however, that his memory impairment has risen to such a severity comparable to trouble remembering names of close relatives, his occupation (or past employment history) or his own name.  Moreover, the Veteran's long-term memory appeared intact for most major events and was consistently reported on evaluation to be normal and intact.  The Board also acknowledges the Veteran's wife's assertions in the February 2013 statement that the Veteran exhibited poor impulse control and was occasionally abusive, as well as Dr. C's report that the Veteran was a violent and unpredictable man.  There is no indication, however, that the Veteran exhibited grossly inappropriate behavior or was in persistent danger of hurting himself or others.  Rather, in a December 2006 Vet Center record, the Veteran indicated that he had avoided letting an anger situation at work escalate to violence; during the August 2010 VA examination, he denied that he used a baseball bat he was holding when he approached a boy who reportedly was taking his son's lunch money; and in December 2013, he reported an experience with a neighbor who nearly blocked his driveway after shoveling snow into it and that he chose to do the right thing and not get angry or confront the neighbor, even though this neighbor had been "un-neighborly" in the past.

The Board also acknowledges that the Veteran has been retired since August 2008. However, while review of the record indicates that the Veteran experienced difficulties with his hyper-startle response while at work, and paranoia and anger outbursts due to a belief that his co-workers were taunting him and purposely startling him, the evidence does not indicate that the Veteran's PTSD symptoms were of such severity as to cause total occupational impairment.  While the statements provided by his supervisor and employer indicate that the Veteran's PTSD resulted in anger management issues and difficulties with interactions with other employees, there is no suggestion that such resulted in disciplinary action or, on their own, imperiled the Veteran's employment with that company.  Of note, neither the Veteran's direct supervisor nor the president of the company mentioned the Veteran's hand tremors as a factor affecting his employment.  Although the Veteran was not working during the period from August 1, 2008 to January 8, 2012, the preponderance of the evidence weighs against a finding that he experienced total occupational impairment due to the severity of his PTSD symptoms.  Rather, the evidence demonstrates that while his PTSD symptoms may have played a role in his exiting employment, and the Board finds below that the Veteran was rendered unemployable due in part to PTSD, the Veteran's occupational impairment was not "total" as reflected in his GAF scores that show less than total occupational impairment.   

Additionally, the symptoms exhibited by the Veteran and reported by him and those who know him have not been shown to be of such a severity as to render him totally impaired in the social sense.  This is evident in the record as he has remained married to the same woman since 1967; he has been able to attend group therapy at the Vet Center and church services throughout the relevant period; he has maintained contact with his numerous siblings; and he reported having good family relationships, which was apparent in the fact that he enjoyed spending time with his grandchildren, to include having them spend the summer months before school started with him and his wife.  For these reasons, the Board does not find that the evidence of problems controlling anger, stress, immediate memory problems, isolation tendencies, and an inability to regulate mood have been of such severity as to result in total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations for a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran's PTSD symptoms and resulting functional impairment are found to more closely track with a disability picture contemplated under a 70 percent, rather than a 100 percent evaluation under the General Rating Formula for Mental Disorders.  As a preponderance of the evidence weighs against the claim seeking a disability rating in excess of 70 percent for PTSD between August 1, 2008 and January 8, 2012, the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must therefore be denied.

In reaching the above decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran is currently evaluated under Diagnostic Code 9411, used for rating PTSD utilizing the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  While the record indicates that the Veteran has a history of severe alcohol use disorder, symptoms of each diagnosis would be evaluated under the same General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  Such symptoms and functional effects have been considered as part of the service-connected disability, as distinguishing between the two diagnoses would not be feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998).  To assign a separate rating for the same manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2017).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology throughout the period remaining on appeal.  As discussed above, there is a higher ratings available under the applicable diagnostic code for PTSD, but the severity of the Veteran's psychiatric symptoms do not approximate the manifestations and/or level of functional impairment contemplated by the next higher rating during any of the staged rating periods.  Given that the General Rating Formula for Mental Disorders contains examples of the type and severity of symptoms contemplated by the rating criteria, rather than an exclusive list, the Rating Formula is comprehensive and can reasonably be said to contemplate all psychiatric symptoms, as any psychiatric symptoms not specifically enumerated in the criteria may be rated by analogy/reference.  As discussed above, panic attacks are specifically included among the listed symptoms, which may result in shaking and trembling during such episodes; the Veteran's reported tremors/shaking of the hands increasing in severity during times of heightened anxiety is found analogous in both symptom presentation and potential resulting functional impairment to "near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively."  Therefore, the Veteran's symptom presentation, including his hand tremors, is not found to be so exceptional or unusual so as to render the schedular ratings available under  General Rating Formula for Mental Disorders inadequate.
 
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Claim for a TDIU

The issue of entitlement to a TDIU was raised in relation to the Veteran's claim for a higher initial disability rating for PTSD in the March 2011 Notice of Disagreement.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

The evidence indicates that the Veteran was employed until July 31, 2008, and he seeks a TDIU from August 1, 2008 onward.  Thus, the Veteran meets the numeric schedular criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16(a).  The remaining question before the Board then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a).

Specifically, in the March 2011 Notice of Disagreement, the Veteran's representative asserted that the Veteran's PTSD symptoms alone warranted a total disability rating (100 percent), referencing a November 2009 psychiatric report assigning a GAF of 50 and concluding that the Veteran was "unemployable" due to his PTSD symptoms.  As explained in greater detail above, the evidence of record does not support an award of 100 percent for PTSD based on psychiatric symptoms of such severity as to result in total occupational and social impairment.  The standard for the award of a TDIU, however, does not require total occupational impairment, but rather requires that the Veteran be unable to secure or follow a substantially gainful occupation as a result of service-connected disability.

As referenced above, the notation made in the November 2009 VA psychiatric report that the Veteran was "unemployable" due to his PTSD symptoms came directly after the reports of the Veteran and his spouse of his medical history/current symptoms, rather than after full evaluation of the Veteran through both the medical history and mental status evaluation.  Therefore, the Board concludes that it is more likely than not that such notation represents a notation of the Veteran's and his spouse's reported degree of impairment rather than a conclusion reached by the psychiatrist evaluating the Veteran.  On mental status evaluation on the same date, the Veteran was noted to be casually dressed, well groomed, cooperative, very polite and to display good eye contract.  He was noted to have mild tremors of his hands, with an appropriate affect and anxious mood.  The Veteran was fully alert and oriented cognitively, with a fair attention span and fair insight and judgment.  The psychiatrist assigned a GAF of 50.  While GAF's between 41 and 50 reflect serious symptoms or serious impairment in social, occupational or school functioning, the Board must consider all of the evidence in determining the level of impairment resulting from the Veteran's PTSD symptoms.

The evidence indicates that the Veteran experienced difficulties with his hyper-startle response while at work, paranoia and anger outbursts due to a belief that his co-workers were taunting him and purposely startling him, and difficulties/struggles with supervisors and fellow employees on the job as a result of his PTSD symptoms.  While the Veteran determined that it would be in everyone's best interest for him to retire, there is no indication that the Veteran's PTSD symptoms alone would preclude employment in a different setting, such as one in a more loosely supervised environment requiring little interaction with coworkers.  The Board acknowledges that the Veteran has a GED and limited occupational experience as a laborer, including as a steel fabricator for the 10 years leading up to his retirement.  While the Veteran's hand tremors would be expected to have an impact on his occupational functioning, the Board notes that even when the Veteran reported worsening tremors affecting his functioning, in November 2010, he was able to significantly lessen their severity by practicing a 5 minute relaxation technique.  The Board further finds it significant that neither the Veteran's supervisor nor employer mentioned the hand tremors when describing the Veteran's impairments affecting his employment.

While the Board does not find that the Veteran's PTSD symptoms, including hand tremors, alone render him unable to obtain and maintain substantially gainful employment, the combined effect of his various service-connected disabilities are found to limit his occupational functionality to such an extent as to warrant an award of a TDIU from August 1, 2008 to January 8, 2012.  During this time, the Veteran had been awarded service connection for PTSD, bilateral hearing loss, diabetes mellitus, type II, left shoulder adhesive capsulitis, and tinnitus, among others.  Peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus, type II were subsequently granted from 2009 onward.  The Veteran's employer and supervisor's statements clearly indicated that the underlying reasons for the Veteran's retirement were his inability to stand for prolonged periods due to his diabetic neuropathy, significant hearing difficulties, and interpersonal difficulties associated with his PTSD.  

Resolving all reasonable doubt in the Veteran's favor, and considering his limited education and occupational experience, the Board concludes that he has been rendered unable to secure and follow a substantially gainful occupation as a result of the combined impact of his service-connected disabilities from August 1, 2008.  

As of January 9, 2012, the Veteran is in receipt of a 100 percent combined disability rating.   When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory.  See generally Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to Special Monthly Compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Relevant to the present appeal, the Board must determine whether the issue of entitlement to SMC has been raised by the record, specifically, whether the Veteran qualifies for SMC at the housebound rate (38 C.F.R. § 1114(s)(1)) for one service-connected disability rated as total due to an award of TDIU, with additional service-connected disability or disabilities independently ratable at 60 percent or more.  In this case, the Board finds that the issue of entitlement to SMC at the housebound rate has not been raised by the record, as the Veteran has at no point had a single disability rated at 100 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that an award of a TDIU based on single disability can satisfy the requirement of a single disability rated at 100 percent; however, the grant of TDIU in the present decision was based on the combined effects of the Veteran's service-connected PTSD, neuropathies, and hearing loss, rather than "a [single] service-connected disability."   See Buie v. Shinseki, 24 Vet. App. 242 (2010).  This case is therefore distinguishable from Bradley.  

In so finding, and consistent with VA's duty to maximize benefits, the Board has considered whether a TDIU may be warranted based entirely on impairment resulting from a single disability.  As discussed in greater detail above, the evidence does not support a finding that his PTSD symptoms alone render him unemployable.  Similarly, impairment from the Veteran's bilateral lower extremity peripheral neuropathy and/or the effect of the combined residuals from the Veteran's diabetes mellitus, type II are not found to, on their own, render the Veteran unemployable.  The Board finds persuasive the findings of the September 2015 examiner who concluded that the Veteran's diabetes had a mild impact on the Veteran's functioning with the neuropathy not prohibiting most forms of medium to light physical work or sedentary work, with restrictions primarily on extended walking.

Therefore, as the award of a TDIU is not based on a single service-connected disability, and there is not otherwise a service-connected disability rated as 100 percent disabling, entitlement to SMC at the housebound rate, based on the presence of a single disability rated at 100 percent with additional disability rated at 60 percent or more, is not established, and the issue has accordingly not been inferred.


ORDER

A disability rating in excess of 70 percent for service-connected PTSD from August 1, 2008 to January 8, 2012 is denied.

A TDIU effective from August 1, 2008 is granted.
 



REMAND

The issue appealed to the Board involves the initial rating for service-connected PTSD.  In an October 2016 rating decision, the RO implemented the Board decision granting an earlier effective date of March 14, 1985 for the award of service connection for PTSD.  The RO assigned a 30 percent disability rating for PTSD from March 14, 1985 to November 14, 2002 in a rating decision.  However, as the Veteran appealed the initial rating which was later determined by the Board to have been filed March 14, 1985, the issue of entitlement to an initial rating greater than 30 percent disability rating for PTSD from March 14, 1985 to November 14, 2002 needs to be addressed in a supplemental statement of the case before adjudication by the Board.

Accordingly, the claim is REMANDED for the following action:

After conducting any necessary development, readjudicate the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to November 15, 2002 in a Supplemental Statement of the Case addressing the issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


